The opinion of the Court was delivered by
Oheves, J.
This case is not distinguishable from the cases of William v. Leper, (3 Burrows, 1886,) and Houlditch v. Milne, (3 Esp. *75cases, 86.) The plaintiff had a lien on the vessel, which he could have immediately enforced by the process of the Admiralty, and which he parted with on the defendant’s promise to pay.
Dunlcin, for the motion.
The decree must be affirmed.
Colcock, Gantt and Johnson, JJ., concurred.
See 3 Strob. 177, 209; 1 Strob. 5; 4 Strob. 455; 1 Sp. 7; 3 Hill, 41; 2 McM. 61; 1 Bail. 14; 1 McC. 486, 575.